Per Curiam:
The plaintiff recovered damages for personal injuries. He was a teamster of fourteen years’ experience and had been employed by the defendant for over a month. He generally delivered goods, using a *891team and truck. On the day of the casualty he was directed to exercise a team of green horses that had recently been acquired by the defendant for the purposes of its business. Plaintiff testified he did not know they were green. The team ran away and collided with a post, and the plaintiff was thrown from the truck. There is no evidence that the horses were vicious, fractious, untrained, or even that they had run away before, yet the plaintiff recovered a verdict. The law governing the liability of the owner of horses for personal injury is established, and we cannot conceive of any reason why that liability should be extended because of the relationship of master and servant existing between the parties, especially where the servant is skilled in the handling of horses. (Muller v. McKesson, 73 N. Y. 195; Lynch v. McNally, Id. 347; Coopers. Cashman, 190 Mass. 75.) The judgment and order should be reversed and a new trial granted, costs to abide the event. Jenks, P. J., Burr, Carr and Stapleton, JJ., concurred; Putnam, J., not voting. Judgment and order reversed and new trial granted, costs to abide the event.